


EXHIBIT 10.2




WEST MARINE, INC. EXECUTIVE OFFICER SEVERANCE PLAN
 


 

 Effective as of March 16, 2011, as amended on December 5, 2013

 
PREAMBLE
 
West Marine, Inc. has established this Executive Officer Severance Plan (the
“Plan”) with the intention of providing Severance Benefits to a select group of
Eligible Executives in the event of their involuntary termination of employment
by the Company without "Cause.”  The Plan is intended to be a “top-hat” welfare
benefit plan under ERISA and an unfunded plan under the Code.


SECTION 1
DEFINITIONS
 
The following definitions shall apply to this Plan unless the context requires
otherwise:
  
1.1 Affiliate.  Any entity, directly or indirectly, controlled by, controlling
or under common control with West Marine, Inc. or any successor to West Marine,
Inc.
 
1.2 Base Salary.  The Eligible Executive's weekly rate of base salary in effect
on his or her Termination Date.
 
1.3 Cause.  The Company shall have Cause to terminate an Eligible Executive’s
employment, if the Eligible Executive:
 
1.3.1 Has violated any Company policy; or
 
1.3.2 Has been arrested for, convicted of, or has pled guilty or nolo contendere
to, any felony or a misdemeanor involving moral turpitude (including forgery,
fraud, theft or embezzlement);  or
 
1.3.3 Has been arrested for, convicted of, or has pled guilty or nolo contendere
to, any offense involving fraud, dishonesty, breach of trust or money
laundering; or
 
1.3.4 Has engaged in dishonesty or fraud in connection with the business of the
Company, or stolen property or opportunities of the Company, or has assaulted or
battered an Associate or Director of the Company; or
 
1.3.5 Has failed substantially to perform his or her assigned duties with the
Company (other than a failure resulting from the Eligible Executive's incapacity
due to physical or mental illness or from the assignment to the Eligible
Executive of duties that would constitute Good Reason); or
 
1.3.6 Has engaged in willful malfeasance, gross negligence or misconduct
demonstrably injurious to the Company.
 
1.3.7 Notwithstanding anything to the contrary contained in this Section 1.3,
the Company shall not have Cause to Terminate an Eligible Executive for Cause
under Section 1.3.1 or 1.3.5 unless and until: (a) the Company has delivered to
the Eligible Executive within sixty (60) days of the Administration Committee
having actual knowledge of the event(s) giving rise to such alleged Cause a
Notice of Termination signed by the Chief Executive Officer (or by a member of
the CLDC if the Eligible Executive is the Chief Executive Officer/President),
setting forth the Company’s intention to terminate his or her employment for
Cause; and (b) the Eligible Executive has failed to cure the alleged failure
within ten  (10) business days following receipt of such notice.
 
1.4 Code.  The Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
1
 
 

--------------------------------------------------------------------------------

 
1.5 Confidentiality Agreement.  A written agreement to use his or her best
efforts and utmost diligence to guard and protect, and to retain in confidence,
any secret or confidential information known to him or her relating to the
Company and its businesses, which shall have been obtained by the Participant
during his or her employment by the Company, except (i) to the extent such
secret or confidential information becomes public knowledge (other than by acts
of the Participant or a representative of the Participant), (ii) with the prior
written consent of the Company, or (iii) as may otherwise be required by law or
legal process.
 
1.6 CLDC. The Compensation and Leadership Development Committee of the Company’s
Board of Directors (or any successor committee thereto responsible for the
oversight of executive compensation, including this Plan).
 
1.7 Company.  Collectively, West Marine, Inc. and its Affiliates.
 
1.8 Disability.  A physical or mental infirmity which impairs the Eligible
Executive's ability to substantially perform his or her duties with the Company
for one hundred and twenty (120) consecutive days, or one hundred and twenty
(120) business days out of any twelve (12) month period.
 
1.9 Effective Date.  The Plan shall be effective as of March 16, 2011, as
amended on December 5, 2013.
 
1.10 Eligible Executive.  The following Company officers who are employed on a
full-time basis in the United States: Chief Executive officer, President,
Executive Vice President, Senior Vice President or Vice President, provided any
such officer is not a party to any employment, termination or other agreement
with the Company that provides for any form of separation payment or severance
benefit upon a termination of employment.
 
1.11 ERISA.  The Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
1.12 Excluded Termination.  The Termination of an Eligible Executive’s
employment with the Company as a result of his or her death, Disability,
Termination for Cause by the Company, or voluntary termination without Good
Reason.
 
1.13 Good Reason.  An Eligible Executive shall have Good Reason to terminate his
or her employment, if without his or her consent, the Company:
 
1.13.1 Has materially and adversely changed the Eligible Executive's title,
position or responsibilities (excluding reporting responsibilities) from his or
her title, position or responsibilities in effect immediately prior thereto (it
being understood that a change in responsibilities that results from the Company
no longer having publicly-traded securities will not, without more, be deemed to
be material); or
 
1.13.2 Has reduced  the Eligible Executive's Base Salary by more than ten (10 %)
percent, other than in connection with a reduction of ten (10%) percent or more
applicable to all or substantially all of the Company’s senior management; or
 
1.13.3 Has relocated the principal offices of the Company to which the Eligible
Executive reports to a location more than one hundred (100) miles from its
current location, excluding (i) any Eligible Executive who was not previously
assigned to a principal location, and (ii) required travel on the Company’s
business; or
 
1.13.4 Has requested that the Eligible Executive engage or participate in any
unlawful act.
 
1.13.5 Notwithstanding anything to the contrary contained in this Section 1.13,
an Eligible Executive shall not have Good Reason, and shall not be deemed a
Participant entitled to any Severance Benefits, unless and until: (a) the
Eligible Executive has delivered to the Company within sixty
 
2
 
 

--------------------------------------------------------------------------------

 
 
(60) days of the event(s) giving rise to such alleged Good Reason a Notice of
Termination signed by the Eligible Executive, setting forth the Eligible
Executive's intention to terminate his or  her employment for Good Reason; (b)
the Company is given thirty (30) days in which to investigate the allegations
made by the Eligible Executive (“Investigation Period”), provided that during
such Investigation Period the Company, at its sole election, may suspend the
Eligible Executive’s employment with pay; and (c) the Company has failed to cure
the alleged failure within thirty (30) days following the expiration of the
Investigation Period.
 
1.14 Notice of Termination. A written notice delivered by the Company to an
Eligible Executive, or by the Eligible Executive to the Company, as applicable,
which: (i) indicates the specific termination provision(s) relied upon; (ii) to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination under the provision so
indicated; and (iii) if the Termination Date is other than the date of receipt
of such notice, specifies the Termination Date (which date shall be no more than
thirty (30) days after giving of such notice).  The failure by the Eligible
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Eligible Executive or the Company, respectively,
hereunder, or preclude the Eligible Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing the Eligible Executive’s or the
Company’s rights hereunder.  A Notice of Termination shall be provided by hand
delivery, or registered or certified mail, return receipt requested, postage
prepaid, to the last known home address of the Eligible Executive or to the
address of the principal office of the Company, as applicable, with a copy to
the General Counsel.
 
1.15 Participant.  An Eligible Executive who becomes eligible for Severance
Benefits under this Plan by satisfying the requirements of Section 2.
 
1.16 Plan.  This West Marine Executive Officer Severance Plan, as amended from
time to time.
 
1.17 Pro-Rata Bonus.  An amount equal to the annual cash bonus, if any, earned
by a Participant during the Company’s fiscal year in which the Termination
occurs, multiplied by a fraction, the numerator of which is the number of days
in the fiscal year in which the Eligible Executive's Termination occurs that
have elapsed through and including the Termination Date, and the denominator of
which is 365.
 
1.18 Release Agreement.  A written agreement in a form provided by the Company
by which a Participant releases any and all claims he or she might have against
the Company and its agents in exchange for the Severance Benefits. The Release
Agreement will be generally effective for any claims against the Company through
the Termination Date, but will not cover any claims or appeal processes set
forth in any tax-qualified retirement plan or fully-insured ERISA plan sponsored
by the Company.  The Release Agreement will not be valid unless it is signed and
returned after the date of the Eligible Executive's Termination Without Cause
and within forty-five (45) days or other time period prescribed by the Company. 
Failure to sign and return the Release Agreement within the prescribed period
will result in Eligible Executive being ineligible to be a Participant or
receive Severance Benefits under the Plan.
 
1.19 Severance Benefits.  The benefits set forth in Section 3 below.
 
1.20 Severance Period.  The period commencing on a Participant’s Termination
Date and extending for the applicable period set forth in Section 3.1.1(a)
below.
 
1.21 Termination.  The termination of employment from the Company of an Eligible
Executive.
 
1.22 Termination Date.  The last day of active employment.  For these purposes,
a Participant will be deemed to have terminated on the last day of employment at
5:00 p.m. in the Participant's time zone.  To the extent the Severance Benefits
constitute “deferred compensation” under Code Section 409A, the Termination Date
shall be not later than the date the Eligible Executive has a “Separation from
Service,” as defined in Code Section 409A.
 
3
 
 

--------------------------------------------------------------------------------

 
 
1.23 Termination Without Cause.  (i) The Company’s Termination of an Eligible
Executive’s employment for any reason other than an Excluded Termination, or
(ii) the Eligible Executive’s Termination for Good Reason.
 
SECTION 2
ELIGIBILITY 
 
2.1 An Eligible Executive will become a Participant entitled to Severance
Benefits under Section 3 only if the Administration Committee has determined
that:
 
2.1.1 his or her employment is a Termination Without Cause; and
 
2.1.2  he or she is not receiving, or eligible to receive, severance benefits
under an employment, termination or other agreement with the Company that
provides for separation payments and/or severance benefits following a
termination for any reason; and
 
2.1.3 he or she has entered into, and has not revoked, a Release Agreement
within forty-five (45) days of the Termination Date; and
 
2.1.4 within forty-five (45) days of the Termination Date, he or she has entered
into (or is otherwise bound by) a written agreement in a form provided by the
Company which includes:  (i) a Confidentiality Agreement; (ii) an agreement
that, for a period of (2) two years following his or her Termination Date, he or
she will not directly or indirectly hire, manage, solicit or recruit any
Associates of the Company; and (iii) an agreement he or she will not disparage
the Company or any of its Directors or Associates.
 
SECTION 3
SEVERANCE BENEFITS
 
3.1  General.  If an Eligible Executive becomes a Participant, he or she shall
be entitled to receive the following Severance Benefits:
 
3.1.1 Cash:
 
(a) Cash severance payments equal in the aggregate to the Participant’s Base
Salary multiplied by the applicable Severance Period set forth in the chart
below (“Cash Severance Payment”):
POSITION
LESS THAN
1 YEAR
1 YEAR OR MORE BUT LESS THAN
5 YEARS
5 YEARS
OR MORE
Chief Executive Officer/President
Base Salary
x 52 weeks
Base Salary
x 60 weeks
Base Salary
x 78 weeks
Executive Vice President
Base Salary
x  35 weeks
Base Salary
x 40 weeks
Base Salary
x 52 weeks
Senior Vice President
Base Salary
x  27 weeks
Base Salary
x 31 weeks
Base Salary
x 40 weeks
Vice President/
Regional Vice President
Base Salary
x 17 weeks
Base Salary
x 20 weeks
Base Salary
x 26 weeks



(b) The Cash Severance Payment shall be payable in substantially equal payments
over the Participant’s applicable Severance Period, on the Company’s
regularly-scheduled payroll dates, commencing as of the first payroll date
following forty-five (45) days after his or her Termination Date, subject to
Section 3.5, if applicable. 
 
(c)  Notwithstanding anything to the contrary contained in this Plan, a
Participant shall be required to mitigate the Cash Severance Payment by seeking
other comparable employment as promptly as practicable after the Termination
Date. If, during the Severance Period, a Participant earns or is
 
4
 
 

--------------------------------------------------------------------------------

 
 
paid compensation from a third party (whether by employment or by functioning as
an independent contractor) including, without limitation, salary, consulting
fees, signing bonuses, or other compensation income (collectively, “Mitigation
Compensation”), then the Company's obligation to pay the Participant any Cash
Severance Payment thereafter shall be reduced by the gross amount of such
Mitigation Compensation paid to or earned by the Participant during the
Severance Period. The Participant agrees to promptly notify the Company if he or
she accepts any employment or enters into any service arrangement as described
above that provides the Participant with such Mitigation Compensation. Company
agrees that it shall pay to Participant the shortfall, if any, between the Cash
Severance Payment and the Mitigation Compensation earned or received by
Participant during the Severance Period, which amount shall be paid at the same
time as specified in Section 3.1.1(b) above, subject to applicable withholding
and Section 3.5, if applicable.

3.1.2 Annual Cash Bonus.  If the Participant’s Termination Date occurs during
the second half of the Company’s fiscal year, the Participant will be eligible
to receive his or her Pro-Rata Bonus, if any, for that fiscal year, payable at
the time the Company pays such bonuses to other Eligible Executives, provided he
or she is a Participant on such date. Severance Benefits shall not include any
bonus amount if the Participant’s Termination Date occurs at any time during the
first six (6) months of any fiscal year.
 
3.1.3 Equity.  Participant shall be entitled to exercise his or her vested stock
options in accordance with the terms of his or her stock option award agreement,
which generally allow him or her to exercise vested options at any time during
the ninety (90) day period following the Termination Date and at the end of such
ninety (90) days, any unexercised vested stock options automatically are
forfeited.  Any stock options or restricted stock awards or  restricted stock
units (whether time-vested or performance-based) not vested as of the
Termination Date shall be forfeited upon the Termination Date, and the Eligible
Executive shall not receive any further equity awards on or after the
Termination Date.
 
3.2 Death of a Participant. All Severance Benefits provided under this Plan
shall immediately cease upon the death of the Participant.
 
3.3 Re-employment During Severance Period.  In the event a Participant is
re-employed by the Company during the Severance Period, the Company will
terminate the Severance Benefits as of the date of re-employment.
 
3.4  Tax Withholding.  The Company shall be entitled to reduce the Severance
Benefits for applicable payroll withholding, but the Participant shall be
responsible for the payment of all federal, state and local taxes due and owing
in connection with any Severance Benefits.
 
3.5 Section 409A.  Notwithstanding any provision of this Plan to the contrary,
if, at the time of Participant's Termination, he or she is a "specified
employee" as defined in Section 409A of the Code, and one or more of the
payments or benefits received or to be received by a Participant pursuant to
this Plan would constitute deferred compensation subject to Section 409A, no
such payment or benefit will be provided under this Plan until the earlier of:
the date that is six (6) months following Participant's Termination; or the
Participant's death.  The provisions of this Section 3.5 shall only apply to the
extent required to avoid Participant's incurring any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder.  In addition, if any provision of this Plan would cause
Participant to incur any penalty tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.
 
SECTION 4
ADMINISTRATION COMMITTEE 
 
4.1 Administration Committee.  The Administration Committee shall be the
following officers:  the CEO/President, the Vice President of Human Resources
and the General Counsel (the
 
5
 
 

--------------------------------------------------------------------------------

 
 
"Administration Committee") unless and until the CLDC appoints other individuals
to comprise the Administration Committee.
 
4.2 Powers of the Administration Committee.  The Administration Committee has
absolute discretionary authority to make all decisions under this Plan,
including: 
 
4.2.1 To adopt rules of procedure (including distribution procedures) necessary
for the administration of the Plan, provided the rules are not inconsistent with
the terms of the Plan;
 
4.2.2 To interpret and enforce all provisions of the Plan;
 
4.2.3 To determine all questions with respect to rights of Participants under
the Plan, including but not limited to rights of eligibility of a Participant to
participate in the Plan, and the amounts of Severance Benefits;
 
4.2.4 To review and render decisions with respect to a claim for (or denial of a
claim for) Severance Benefits under the Plan;
 
4.2.5 To furnish the Company with information which the Company may require for
applicable reporting and disclosure provisions of state and Federal laws,
including tax, securities or other purposes;
 
4.2.6 To engage the service of counsel (who may, if appropriate, be counsel for
the Company), accountants and other third parties whom it may deem advisable to
assist it with the performance of its duties hereunder;
 
4.2.7 To receive from the Company and from Participants such information as
shall be necessary for the proper administration of the Plan; and
 
4.2.8 To report, as appropriate, to the Company and/or the CLDC on the operation
and status of the Plan.
 
4.3  Decisions of the Administration Committee.  All decisions of the
Administration Committee are final, binding and conclusive.
 
SECTION 5
 COMPANY ADMINISTRATIVE PROVISIONS
 
5.1  Amendment or Termination.  The Plan may be amended or terminated by the
CLDC at any time and from time to time when, in its sole and absolute
discretion, such amendment or termination is necessary or desirable.  All
exercises of power by the CLDC hereunder shall be final, conclusive and binding
on all interested parties. In addition, the Administration Committee may amend
the Plan to comply with changes in relevant laws, to provide for more efficient
administration or other changes it deems appropriate as long as the changes do
not materially increase the obligation or liabilities of the Company.  No such
termination or amendment of this Plan shall adversely affect any of the
Severance Benefits to any Participant who is receiving Severance Benefits at the
time of such amendment or termination.
 
5.2 No vested right. No Eligible Executive shall have a vested right to
Severance Benefits unless and until the Administration Committee has approved
him or her as a Participant. 
 
5.3 Claim Procedure.
 
5.3.1 In General.  If a Participant's written claim for Severance Benefits is
denied, the Company will furnish written notice of denial to the Participant
making the claim (the "Claimant") within sixty (60) days of the date the claim
is received, unless special circumstances require an extension of time for
processing the claim.  This extension will not exceed sixty (60) days, and the
Claimant must receive
 
6
 
 

--------------------------------------------------------------------------------

 
 
 
written notice stating the grounds for the extension and the length of the
extension within the initial sixty (60) day review period.  If the Company does
not provide written notice within such time period, the Claimant may deem the
claim denied and seek review according to the appeals procedures set forth
below.
 
5.3.2 Denial Notice.   The notice of denial to the Claimant shall state: (i) the
specific reasons for the denial; (ii) specific references to pertinent
provisions of the Plan upon which the denial was based; (iii) a description of
any additional material or information needed for the Claimant to perfect his or
her claim and an explanation of why the material or information is needed; and
(iv) a statement that the Claimant may request a review, upon written
application to the Administration Committee, submitted to the Administration
Committee within ninety (90) days after the Claimant receives notice of denial
of benefits. The notice of denial of benefits shall identify the name and
address of the Administrator to which the Claimant may forward an appeal.  The
notice may state that failure to appeal the action to the Administration
Committee in writing within the ninety (90) day period will render the
determination final, binding and conclusive.
 
5.4  Appeal Procedure.  If the Claimant appeals to the Administration Committee,
the Claimant or his or her authorized representative may submit in writing
whatever issues and comments he or she believes to be pertinent to the appeal. 
The Administration Committee shall examine all facts related to the appeal and
make a final determination about whether the denial of benefits is justified
under the circumstances.  The Administration Committee shall advise the Claimant
in writing of: (i) its decision on appeal; (ii) the specific reasons for the
decision; and (iii) the specific provisions of the Plan upon which the decision
is based.  Notice of the Administration Committee's decision shall be given
within sixty (60) days of the Claimant's written request for review, unless
additional time is required due to special circumstances.  In no event shall the
Administration Committee render a decision on an appeal later than one hundred
twenty (120) days after receiving a request for a review.
 
5.5           Arbitration.  In the event that a dispute arises concerning the
interpretation or enforcement of this Plan, a party’s rights or obligations
under this Plan or any other related matter, the parties agree that any such
dispute shall be resolved by a three member arbitration panel in Santa Cruz,
California in accordance with the then prevailing commercial arbitration rules
of the American Arbitration Association. Claimant or Participant, as applicable,
therefore specifically waives any right to jury trial on such disputes. Such
decisions and awards rendered by the arbitrator shall be final and conclusive
and may be entered in any court having jurisdiction thereof as a basis of
judgment and of the issuance of a writ for its collection. Claimant or
Participant, as applicable, and Company shall share all costs of arbitration,
including any arbitrator or administrative fees, and each party shall bear
his/her/its own attorneys' fees incurred in connection with such Arbitration
proceeding. The parties shall keep confidential the existence of the claim,
controversy or disputes from third parties (other than arbitrator(s)), and the
determination thereof, unless otherwise required by law.
 
LIMITATIONS.  YOU MUST EXHAUST THE CLAIMS AND APPEAL PROCEDURES SET FORTH
SECTIONS 5.3 AND 5.4 ABOVE BEFORE YOU ARE ENTITLED TO FILE FOR AN ARBITRATION
PROCEEDING UNDER SECTION 5.5. YOUR RIGHT TO BRING SUCH AN ARBITRATION PROCEEDING
WILL LAPSE ON THE FIRST ANNIVERSARY OF THE DATE OF THE DENIAL FROM THE
ADMINISTRATION COMMITTEE.


SECTION 6
 MISCELLANEOUS PROVISIONS 
 
6.1  Governing Law.  To the extent not preempted by ERISA, the terms of the Plan
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, including all matters of construction, validity and
performance.
 
6.2 Spendthrift Clause.  Severance Benefits under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt thereof by a Participant.  Any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void.  The Company shall not be liable in
any manner for, or subject to, the debts, contacts, liabilities, engagements or
torts of any person entitled to any Severance Benefits under the Plan.  No
benefit, payment or distribution under this Plan, or right to receive such a
benefit, payment or
 
7
 
 

--------------------------------------------------------------------------------

 
 
distribution shall be subject either to the claim of any creditor of a
Participant or to attachment, garnishment, levy (other than Federal tax levy
under Section 6331 of the Code), execution or other legal or equitable process
by any creditor of such person.
 
6.3 Employment at Will.  Nothing contained herein shall confer upon any
Participant the right to be retained in the service of the Company, nor limit
the right of the Company, to discipline, discharge or otherwise deal with any
Eligible Executive without regard to the existence of the Plan.
 
6.4 Unfunded.  The Plan shall at all times be entirely unfunded, and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any Severance Benefits hereunder.  No Participant or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive Severance Benefits under the Plan, and any such
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan.
 
6.5 Indemnification.  The Company shall indemnify each member of the CLDC and
the Administration Committee regarding acts or omissions of the CLDC and/or the
Administration Committee, for any liability, assessment, loss, expense, or other
cost of any kind or description whatsoever, including all reasonable legal fees
and expenses, actually incurred by such individual on account of any action,
allegation or proceeding, actual or threatened, which arises as a result of
being a member of the CLDC and/or the Administration Committee or being
delegated a responsibility under the Plan or being an advisor to the CLDC and/or
the Administration Committee or a member thereof, provided such action,
allegation or proceeding does not arise as a result of the member’s own gross
negligence, willful misconduct or lack of good faith. The indemnity shall
survive the termination of the member’s (i) term on the CLDC and/or the
Administration Committee, and (ii) employment with the Company.
 
6.6 Savings Clause.  In the event that any one or more of the terms, conditions,
provisions, or any part thereof, contained in this Plan, or the application
thereof to any person or circumstance, shall for any reason, in any respect, or
to any extent be held to be invalid, illegal or unenforceable by any court or
governmental agency of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect the remainder of such term, condition or
provision, or any other provision of this Plan, or the application thereof, and
the Plan shall be construed as if such invalid, illegal or unenforceable term,
condition or provision had never been part of the Plan.
 
 Pursuant to the authority delegated to me by the CLDC, this Plan, as amended,
is hereby adopted effective as of the Effective Date:
 
/s/ Matthew L. Hyde
 
Matthew L. Hyde, CEO & President

























 

 Reviewed and Approved, as Amended, by the Compensation & Leadership
Committee:  December 5, 2016


 


8
